Citation Nr: 1550624	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for the service-connected major depressive disorder (MDD), on schedular basis.

2. Entitlement to a rating in excess of 70 percent for the service-connected major depressive disorder (MDD), on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

3. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1998 and from October 2001 to December 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO, wherein the RO denied a rating in excess of 50 percent for the MDD. In February 2012, the Board remanded the issue for further development of the record.

In a September 2014 decision, the Board increased the rating for the Veteran's MDD to 70 percent but denied a rating in excess of 70 percent. Additionally, the Board determined that the Veteran had raised a TDIU claim and remanded that issue for additional development of the record. The Veteran appealed the Board's decision with respect to the denial of a rating in excess of 70 percent for the MDD to the United States Court of Appeals for Veterans Claims (Court). In June 2015, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacated the September 2014 decision with regard to the denial of a rating in excess of 70 percent for the MDD and remanded that issue to the Board for additional development of the record. 

The issues of entitlement to an increased rating for the MDD on an extraschedular basis only and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.


FINDING OF FACT

The service-connected MDD is shown to have been productive of a disability picture that most nearly approximated that of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for the service-connected MDD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in March 2008. The claim was last adjudicated in September 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that the claim was remanded by the Board in February 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand, in pertinent part, requested that the AOJ schedule the Veteran for additional VA examination to evaluate the severity of his MDD. Here, the Veteran underwent additional examination in March 2012 to evaluate the severity of his MDD. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The ratings for the Veteran's MDD have been assigned pursuant to Diagnostic Code 9434. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." A score of 11-20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

Analysis

The Veteran underwent a VA psychiatric examination in March 2008.  He reported experiencing chronic depression and impulsiveness.  Additionally, the Veteran reported symptoms of insomnia.  On examination, his speech and psychomotor activity was unremarkable. He was cooperative with normal affect, intact attention, and orientation intact to person, place, and time.  His mood was depressed, but his thought processes were unremarkable and there were no delusions.  The examiner found that the Veteran understands both that he has a problem and the outcome of his behavior.  The examiner noted no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  There were no episodes of violence observed or commented.  Memory was found to be normal.  The examiner assigned a GAF of 65 for the major depressive disorder and stated that the Veteran's psychological disorder resulted in reduced reliability and productivity due, in particular, to his aggressive behavior.  

An April 2008 VA psychiatric initial evaluation note documents the Veteran's complaint of severe symptoms of depression resulting from his war experience. The psychiatrist noted that the Veteran's main clinical feature was aggressive verbal behavior that caused turmoil wherever he went. Additionally, the psychiatrist observed that the Veteran exhibited symptoms that were suggestive of PTSD and noted that the Veteran had previous history of suicide attempt. The Veteran appeared tearful and in great distress but was cooperative and his attitude was positive. The decision was made to admit the Veteran in order to prevent further deterioration.

At morning rounds the Veteran reported that he had started to think again about suicide. Additionally, he experienced irritability that had begun to cause him to act aggressively and threatening to others around him.

Mental status examination showed that the Veteran had poor grooming and hygiene; however, he made good eye contact and was cooperative. There was no psychomotor agitation, tic, abnormal involuntary movements or tremors. The Veteran was calm. Speech was spontaneous, coherent and fluent. His mood was sad and depressed and his affect was appropriate. His thought process was coherent, goal directed, relevant and devoid of racing thoughts. His thought content showed that he had no suicidal or homicidal ideas and had no ideas of reference. Additionally, he had no delusions, obsessions, or compulsive behavior. He did not experience auditory or visual hallucinations or illusions. He was awake, alert and oriented (times 3). His recent and remote memory were intact but he had poor concentration and attention. Insight and judgment were poor. The diagnosis was PTSD, rule out major depression with psychotic features and a GAF score of 20 was assigned.

Discharge treatment record days later documented that the Veteran was feeling well, eating and sleeping well, participating in therapies without any issues and interacting well with staff and peers. He was not suicidal, homicidal or psychotic.

Discharge mental status examination dated in April 2008 showed that the Veteran had good grooming and hygiene and dressed appropriately. He was calm, made good eye contact, was cooperative and interacted with other peers on the hall in the ward. He exhibited no psychomotor retardation/agitation, tics or abnormal involuntary movements. He was alert and oriented and his speech was spontaneous, coherent and fluent. His mood was described as "much better." Thought process was coherent, goal directed and relevant with no perseverations or racing thoughts. Thought content was devoid of suicidal or homicidal ideas. He had no death wishes or ideas, no obsessions or compulsions and no phobias or delusions. He did not exhibit auditor or visual hallucinations. Recent and remote memory were intact and he displayed good concentration and attention. His insight and judgment were fair.

The psychiatrist concluded that the Veteran reached the maximum benefit of inpatient hospitalization and found that he was no longer a danger to himself or others and discharged the Veteran with instructions to follow-up with psychiatric care. A discharge GAF score of 60 was assigned.

The Veteran was again examined in July 2009.  The examiner noted that the Veteran was hospitalized as a result of his major depressive disorder in April 2008, so following his previous March 2008 VA examination, at which time he had an admission GAF of 20, and a discharge GAF of 60.  The July 2009 VA examiner noted that the Veteran reported variability in his symptomatology, experiencing "ups and downs" with very poor frustration tolerance, easy irritability, and outbursts of anger.  The Veteran additionally reported near-constant feelings of depression, as well as thoughts of suicide.  On examination, his speech was excessive and rambling, and his psychomotor activity was restless.  He was hostile and displayed annoyance toward the examiner.  His mood was dysphoric.  His affect was appropriate, and he had intact attention, and intact orientation to person, place, and time.  His thought process was classified as an "overabundance of ideas" and he was preoccupied with one or two topics.  He additionally displayed paranoid ideation.  The examiner found that the Veteran understands the outcome of his behavior and partially understands that he has a problem.  The examiner noted the presence of both auditory and visual hallucinations, though not on a persistent basis.  He had no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal thoughts, but he did endorse suicidal thoughts.  He additionally had poor impulse control with episodes of violence.  As to employment, the Veteran contended that he was currently unemployed due to the effects of his mental disorder.  

The examiner provided an Axis I diagnosis of Major Depression, recurrent, and an Axis II diagnosis of histrionic personality disorder with borderline characteristics.  He assigned a GAF score of 55.  The examiner stated that the symptoms of the Veteran's psychological disorder resulted in reduced reliability and productivity.  The examiner concluded that the Veteran's diagnosed major depressive disorder is further affected by his personality disorder.  Resultantly, his prognosis in terms of any significant improvement is "very guarded, precisely because the personality disorder will not respond, as other types of medical conditions, to pharmacological treatment alone."  Rather, the Veteran "will require [a] prolonged and multidisciplinary approach to deal [with] and work through ingrained patterns of functioning in his personality that are reflected by impulsive, variable, and very projective behavior."  

At the March 2012 VA psychiatric examination, the examiner noted that the Veteran reported being hospitalized due to his psychiatric symptomatology for 15 days in August 2010.  On March 2012 VA examination, the Veteran appeared alert but guarded, becoming hostile and demanding on occasion.  He was oriented to person, place, and time.  He displayed poor judgment and insight, as well as a constricted affect and depressed mood.  The examiner provided an Axis I diagnosis of major depressive disorder and an Axis II diagnosis of histrionic personality disorder with borderline characteristics.  The examiner additionally noted psychosocial and environmental problems including an unstable living situation, poor social support, and difficulty in interpersonal relations.  He assigned a GAF score of 60, stating that the Veteran has a moderate difficulty establishing and maintaining interpersonal relationships, which affects both his occupational and social functioning.  Additionally, the examining VA psychiatrist found that the symptoms of the Veteran's diagnosed personality disorder cannot be disassociated from the symptoms of his other mental disorders, specifically his major depressive disorder.  Therefore, according to the examiner, "his difficulty in establishing meaningful interpersonal relationships, his instability in regards to making good decisions for his future, his poor judgment, his hostile and demanding manner in relations with others, all these, and more, which are part of his personality disorder, contribute to his major depressive disorder."  

The examining VA psychiatrist noted the following symptomatology attributable to the Veteran's service-connected psychological disorder: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklife setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  Additionally, the examiner noted that the Veteran experiences nightmares, problems with focus and concentration, and "flashbacks" during which he "thinks he is back in Iraq."

A mental disorders disability benefits questionnaire (DBQ) completed by a treating psychologist in August 2015 reflects that the Veteran's MDD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The psychologist documented the Veteran's report that he was unable to work due to emotional difficulties. To that end, the Veteran reported that he had completed a personal trainer course through Vocational Rehab and had obtained a job as a personal trainer. However, he had to resign after having conflicts with his fitness manager and engaging in a physical altercation outside of the gym. Additionally, he reported that he began a CWT program in 2014 but was unable to complete the program due to conflicts with peers.

The psychologist indicated that the symptoms associated with the Veteran's MDD included depressed mood, anxiety, suspiciousness, panic attacks (more than once per week), near-continuous panic or depression affecting the ability to function independently, appropriately or effectively, chronic sleep impairment, impaired judgment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control and persistent delusions or hallucinations.

In this case, the Board finds that the weight of the evidence, lay and medical, demonstrates that the Veteran had symptoms associated with his MDD such as: depressed mood, anxiety, suspiciousness, panic attacks (more than once per week), near-continuous panic or depression affecting the ability to function independently, appropriately or effectively, chronic sleep impairment, impaired judgment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation and impaired impulse control.

Occupationally, the Veteran reported that he was unable to work due to emotional difficulties and his psychologist concluded that the Veteran's MDD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (August 2015 mental disorders DBQ). Moreover, his GAF scores have ranged from 40 to 65.  These GAF scores are representative of the criteria for the already assigned 70 percent rating (GAF score of 31-40 indicates some impairment in reality testing or communication; GAF score of 41-50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning; GAF scores of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning).

Thus, the Board concludes that this evidence demonstrates that the Veteran's MDD symptoms were productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships and finds that the service-connected MDD has most nearly approximated the criteria for the already assigned 70 percent rating.

However, the weight of the evidence does not establish that the service-connected MDD has caused total occupational and social impairment.  The symptoms required for a 100 percent rating are not shown. Although the Veteran had previous suicidal attempt, he had no current plan or intent. Additionally, he had no homicidal ideation, intent or plan. Further, throughout the appeal period, he generally behaved appropriately. While the Veteran had occasional interference with performing activities of daily living, there was no indication of an inability to perform activities of daily living. Also, though the Veteran experienced hallucinations, they were not experienced on a persistent basis.  Finally, he had no impairment in his orientation. While there is evidence of social impairment, the weight of the evidence does not demonstrate total social impairment.  

Additionally, the Board is aware that the Veteran was assigned a GAF score of 20 relative to his MDD during the inpatient treatment in April 2008. In this regard, a score of 11-20 indicates some danger of hurting self or others, or occasionally fails to maintain minimal personal hygiene, or gross impairment in communication. The Board acknowledges that the Veteran did indicate he had suicidal ideation had had poor hygiene. However, to the extent that the Veteran asserts that this score entitles him to a 100 percent rating, the Board notes that his mental status examination showed that he made good eye contact and was cooperative. There was no psychomotor agitation, tic, abnormal involuntary movements or tremors. He was calm and his speech was spontaneous, coherent and fluent. His thought process was coherent, goal directed, relevant and devoid of racing thoughts. His thought content showed that he had no suicidal or homicidal ideas and had no ideas of reference. Additionally, he had no delusions, obsessions, or compulsive behavior. He did not experience auditory or visual hallucinations or illusions. He was awake, alert and oriented (times 3). His recent and remote memory were intact but he had poor concentration and attention and his insight and judgment were poor. 

Thus, though this GAF score must be considered, in light of the actual symptoms as documented above, a rating in excess of 70 percent is not warranted. See 38 C.F.R. § 4.126(a).  For these reasons, the Board finds that the weight of the evidence does not demonstrate that a 100 percent schedular rating is warranted in this case. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).

 


ORDER

Entitlement to a rating in excess of 70 percent for the service-connected MDD is denied.


REMAND

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In the February 2012 and September 2014 remands, the Board instructed the AOJ to schedule the Veteran for VA examination to obtain a medical opinion as to whether his service-connected disability (i.e., MDD) renders the Veteran unable to obtain or pursue substantially gainful employment. Though the AOJ scheduled the Veteran for VA examination in March 2012 to evaluate the severity of his MDD, no opinion was obtained as to the effects of the Veteran's MDD on his ability to be substantially employed. Accordingly, remand is necessary to cure this deficiency.

In light of the June 2015 Joint Motion, the Board finds that the issue of entitlement to a rating in excess of 70 percent for the service-connected major depressive disorder (MDD), on extraschedular basis pursuant to 38 C.F.R. § 3.321(b).
is inextricably intertwined with the issue of entitlement to a TDIU rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered), see also Brambley v. Principi, 17 Vet.App. 20, 24 (2003) (stating that adjudications of both extra-schedular consideration and TDIU "require a complete picture of the appellant's service-connected disabilities and their effect on his employability" and concluding that "it was premature for the Board to [find that the appellant's service-connected disabilities do not show a marked interference with employment] where the record was significantly incomplete in a number of relevant areas probative of the issue of employability").  Accordingly, action on that issue is deferred pending the completion of the development action set forth below.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination and opinion regarding the Veteran's employability. 

The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the effect of the Veteran's service-connected disability (MDD) on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should discuss the functional and occupational impairment caused by the service-connected disability.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion. 

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience. 

A rationale should be given for all opinions and conclusions rendered. The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.   

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


